Case 8:19-bk-14711-CB        Doc 15 Filed 12/11/19 Entered 12/11/19 09:03:52              Desc
                             Main Document     Page 1 of 17


  1   Robert P. Goe - State Bar No. 137019
      GOE FORSYTHE & HODGES LLP
  2   18101 Von Karman Avenue, Suite 1200
      Irvine, CA 92612
  3   rgoe@goeforlaw.com
  4   Telephone: (949) 798-2460
      Facsimile: (949) 955-9437
  5
      Proposed Attorneys for SUNNY OPTICS, INC.,
  6   a Delaware corporation
  7
  8
  9                             UNITED STATES BANKRUPTCY COURT
 10                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 11
 12   In re:                                                Case No. 8:19-bk-14711-CB
 13   SUNNY OPTICS, INC., a Delaware
      corporation,                                          Chapter 11 Proceeding
 14                                                         DECLARATION OF TELEPHONIC
                      Debtor and Debtor in                  NOTICE BY KERRY A. MURPHY AND
 15                                                         NOTICE OF HEARING ON
                      Possession.
                                                            SHORTENED TIME RE: MOTION FOR
 16                                                         ORDER AUTHORIZING JOINT
                                                            ADMINISTRATION OF BANKRUPTCY
 17                                                         CASES PURSUANT TO FED. R.
                                                            BANKR. PROC. 1015(b) and LBR 1015-
 18                                                         1(b)
 19
                                                            Hearing Date:      December 12, 2019
 20                                                         Time:              10:00 a.m.
                                                            Courtroom:         5D
 21
 22
                                 DECLARATION OF KERRY A. MURPHY
 23
               I, Kerry A. Murphy, declare and state:
 24
               I am a legal assistant with the law firm of Goe Forsythe & Hodges LLP (the “Firm”),
 25
      proposed attorneys for Chapter 11 Debtor and Debtor-In-Possession, SUNNY OPTICS, INC., a
 26
      Delaware corporation (“Debtor”). I have personal knowledge of the facts alleged herein and if
 27
      called upon as a witness, I could and would competently testify thereto. I submit this declaration
 28
      in support of Debtor’s Motion for Order Authorizing Joint Administration Of Bankruptcy Cases


                                                        1
Case 8:19-bk-14711-CB        Doc 15 Filed 12/11/19 Entered 12/11/19 09:03:52              Desc
                             Main Document     Page 2 of 17


  1   Pursuant To Fed. R. Bankr. Proc. 1015(b) and LBR 1015-1(b), filed on December 10, 2019 as
  2   Docket No. 12 (“Motion”).
  3          The hearing is to be heard on December 12, 2019 at 11:00 a.m. in Courtroom 5D of the
  4   United States Bankruptcy Court, located at 411 West Fourth Street, Santa Ana, CA 92701.
  5   Opposition to the Motion may be made orally at the hearing on the Motion. I provided
  6   telephonic notice as follows:
  7          1.      On December 11, 2019, @ 8:46 a.m. I telephoned [(415) 599-0210] and spoke
  8   with Matthew Borden, litigation counsel to Optronic Technologies, Inc., dba Orion
  9   Telescopes & Binoculars, Inc., regarding Debtor going into Court on shortened notice on
 10   December 12, 2019 at 11:00 a.m. in Courtroom 5D of the United States Bankruptcy Court,
 11   located at 411 West Fourth Street, Santa Ana, CA 92701 to hear the Motion. I further informed
 12   Mr. Borden that any opposition may be made orally at the hearing.
 13          2.      On December 11, 2019, @ 8:54 a.m. I telephoned [(213) 617-4206] and spoke
 14   with attorney Leo Caseria of secured creditor Sheppard Mullin, regarding Debtor going into
 15   Court on shortened notice on December 12, 2019 at 11:00 a.m. in Courtroom 5D of the United
 16   States Bankruptcy Court, located at 411 West Fourth Street, Santa Ana, CA 92701 to hear the
 17   Motion. I further informed Mr. Caseria that any opposition may be made orally at the hearing.
 18          3.      Attached hereto as Exhibit “1” is a true and correct copy of the Motion.
 19          I declare under penalty of perjury under the laws of the United States of America that the
 20   foregoing is true and correct.
 21   Dated: December 11, 2019                            By: /s/Kerry A. Murphy
                                                                 Kerry A. Murphy
 22

 23
 24
 25
 26
 27
 28



                                                      2
Case 8:19-bk-14711-CB   Doc 15 Filed 12/11/19 Entered 12/11/19 09:03:52   Desc
                        Main Document     Page 3 of 17




                   EXHIBIT 1




                   EXHIBIT 1
Case 8:19-bk-14711-CB      Doc 15
                               12 Filed 12/11/19
                                        12/10/19 Entered 12/11/19
                                                          12/10/19 09:03:52
                                                                   17:36:16     Desc
                           Main Document     Page 4
                                                  1 of 17
                                                       13


  1   Robert P. Goe - State Bar No. 137019
      Charity J. Manee – State Bar No. 286481
  2   GOE FORSYTHE & HODGES LLP
      18101 Von Karman Avenue, Suite 1200
  3   Irvine, CA 92612
      rgoe@goeforlaw.com
  4   cmanee@goeforlaw.com
  5
      Telephone: (949) 798-2460
  6   Facsimile: (949) 955-9437
  7   Proposed Counsel for Sunny Optics, Inc.
  8
  9                           UNITED STATES BANKRUPTCY COURT
 10                               CENTRAL DISTRICT OF CALIFORNIA
 11                                     SANTA ANA DIVISION
 12
 13   In re:                                        Case No. 8:19-bk-14711-CB
 14   SUNNY OPTICS, INC.,
                                                    Chapter 11
 15
                                                    EMERGENCY MOTION FOR ORDER
 16                 Debtor and Debtor in            AUTHORIZING JOINT
                                                    ADMINISTRATION OF BANKRUPTCY
 17                 Possession.                     CASES PURSUANT TO FED. R.
                                                    BANKR. PROC. 1015(b) and LBR 1015-
 18                                                 1(b); MEMORANDUM OF POINTS
                                                    AND AUTHORITIES IN SUPPORT
 19                                                 THEREOF

 20                                                 [OMNIBUS DECLARATION OF
                                                    VICTOR ANICETO IN SUPPORT AND
 21                                                 APPLICATION FOR ORDER SETTING
                                                    HEARING ON SHORTENED NOTICE
 22                                                 FILED IN AS DOCKET NOS. 25 AND 26
 23                                                 IN MEADE INSTRUMENTS CORP.
                                                    DECEMBER 9, 2019]
 24
 25                                                 Hearing Date: 12/12/2019
                                                    Time:         11:00 a.m.
 26
                                                    Courtroom: 5D
 27
 28



                                                1
Case 8:19-bk-14711-CB        Doc 15
                                 12 Filed 12/11/19
                                          12/10/19 Entered 12/11/19
                                                            12/10/19 09:03:52
                                                                     17:36:16                Desc
                             Main Document     Page 5
                                                    2 of 17
                                                         13


  1          TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES
  2   BANRUPTCY JUDGE, TO THE OFFICE OF THE UNITED STATES TRUSTEE, AND
  3   TO ALL PARTIES IN INTEREST,
  4          Sunny Optics, Inc., the debtor and debtor in possession (“Debtor”) in the above-
  5   captioned bankruptcy case hereby moves for joint administration (“Motion”) of the following
  6   bankruptcy cases:
  7                 In re Sunny Optics, Inc. (“Optics”), 8:19-bk-14711 CB (“Optics Bankruptcy”)
  8                 In re Meade Instruments, Corp., 8:19-bk-14714 CB (“Meade Bankruptcy”).
  9          This Motion is based upon this Notice of Motion and any additional notice required by
 10   the Court, the attached Memorandum Points of Authorities, the Omnibus Declaration of Victor
 11   Aniceto (“Aniceto Declaration”) filed December 9, 2019 as Docket No. 25 in In re Meade
 12   Instruments Corp., Case No. 8:19-bk-14714-CB, the pleadings and filings in this case, and upon
 13   other such evidence as the Court elects to consider prior to or at the hearing on this matter.
 14
      Dated: December 10, 2019                              Respectfully submitted by,
 15
 16                                                         GOE FORSYTHE & HODGES LLP

 17
                                                            By: /s/Robert P. Goe
 18                                                              Robert P. Goe
 19                                                              Charity J. Manee
                                                                 Proposed Counsel for Sunny Optics, Inc.,
 20                                                              Debtor and Debtor in Possession

 21
 22
 23
 24
 25
 26
 27
 28



                                                        2
Case 8:19-bk-14711-CB              Doc 15
                                       12 Filed 12/11/19
                                                12/10/19 Entered 12/11/19
                                                                  12/10/19 09:03:52
                                                                           17:36:16          Desc
                                   Main Document     Page 6
                                                          3 of 17
                                                               13


  1                             MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.         INTRODUCTION
  3              Debtor is a Delaware corporation. It is a holding company that wholly owns Meade
  4   Instruments, Corp. (“Meade”). Meade is also a Delaware corporation that is based in Irvine,
  5   California, with multinational operations. Meade is a leading designer, manufacturer and
  6   distributor of telescopes and optical accessories. In 2016, one of Meade’s longtime domestic
  7   competitors on the distribution side of Debtor’s business, Optronic Technologies, Inc., d/b/a Orion
  8   Telescopes & Binoculars (“Orion”), sued Debtor, Meade, and the parent corporation of Debtor,
  9   China-based Ningbo Sunny Electronic Co., Ltd. (“Ningbo”).1 Orion’s complaint filed in the
 10   United States District Court for the Northern District of California alleged anti-competitive and
 11   antitrust violations of federal and California law, as well as unfair business practices pursuant to
 12   California’s Business and Professions Code. After three extremely costly years of litigation, on
 13   November 26, 2019, a jury verdict was issued in favor of Orion against all defendants in the
 14   amount of $16.8 million, however, treble damages would be awarded pursuant to 15 U.S.C. §
 15   15(a), bringing the joint and several liability under the impending judgment to $50,400,000.
 16   Debtor disputes its liability to Orion and will challenge and appeal the judgment it anticipates
 17   being entered against it.
 18              Following issuance of the verdict, Orion immediately applied for a temporary protective
 19   order that would effectively destroy Meade’s business by preventing it from paying its foreign
 20   suppliers and creditors, including Ningbo, and paying for its foreign operations, including its
 21   manufacturing operations in Mexico. As such, Debtor and Meade filed emergency bankruptcy
 22   petitions in order to prevent Orion from shutting Meade down by the protective order or by
 23   seizing control of Meade through Debtor.
 24              As noted above, Debtor has no operations of its own and is a holding company for
 25   Meade. Debtor’s only two creditors are also creditors of Meade. As such, Debtor and Meade
 26
 27
 28
      1
          The lawsuit shall from hereon be referred to as the “Orion Lawsuit.”


                                                                  3
Case 8:19-bk-14711-CB        Doc 15
                                 12 Filed 12/11/19
                                          12/10/19 Entered 12/11/19
                                                            12/10/19 09:03:52
                                                                     17:36:16              Desc
                             Main Document     Page 7
                                                    4 of 17
                                                         13


  1   believe joint administration of the Optics Bankruptcy and Meade Bankruptcy will be more
  2   efficient and economical than separate administration of the bankruptcy estate.
  3   II.     FACTUAL BACKGROUND
  4          A.      Debtor’s Business and Operations
  5          Debtor wholly owns Meade, a Delaware corporation based in Irvine, California, with
  6   multinational operations, which is Debtor’s only asset. Meade is a leading designer, manufacturer
  7   and distributor of telescopes and optical accessories. Meade was founded in 1972 and began as a
  8   mail order seller of small refracting telescopes and accessories. In 1976, Meade started
  9   manufacturing its own products. As part of an expansion in or about 2008, Meade moved its
 10   manufacturing operations to Tijuana Mexico, which are conducted through Meade’s subsidiary,
 11   Meade Instruments Mexico S.DE R.L. DE C.V. (“Meade Mexico”), of which Meade is the 97%
 12   owner, with the remaining 3% owned by Meade Instruments Holding Corp., a California
 13   corporation that is wholly owned by the Meade. Meade’s manufacturing operations are conducted
 14   through Meade Mexico, which generates approximately 40% of Meade’s total revenues. The rest
 15   of Meade’s revenues are generated by Meade’s sales of telescopes, binoculars, spotting scopes,
 16   and other finished goods sourced from suppliers in Asia, including but not limited to Ningbo.
 17   Meade currently sells finished products to approximately 160 wholesale customers, including
 18   distributors, online retailers like Costco and Amazon, a global network of authorized Meade
 19   retailers, and others located on every continent.
 20          B. The Orion Lawsuit
 21           Orion is a California based distributor of telescopes and longtime competitor of Meade on
 22   the distribution side of its business. In early 2013, Meade became available for acquisition. Orion
 23   bid $4.5 million on Meade, but Meade announced that it had entered into a merger agreement with
 24   a third-party Jinghua Optics & Electronics. In the weeks following that announcement, Debtor
 25   made an unsolicited bid of $5.5 million, which Meade accepted. Debtor and Meade closed their
 26   sale in July 2013.
 27          In 2016, Orion initiated the Orion Lawsuit against Debtor, Meade and Ningbo in the
 28   United States District Court for the San Jose Division of the Northern District of California, Case



                                                          4
Case 8:19-bk-14711-CB         Doc 15
                                  12 Filed 12/11/19
                                           12/10/19 Entered 12/11/19
                                                             12/10/19 09:03:52
                                                                      17:36:16             Desc
                              Main Document     Page 8
                                                     5 of 17
                                                          13


  1   No. 5:16-cv-06370 EJD. Orion asserted claims for anti-competitive and antitrust violations of
  2   federal and California law, as well as unfair business practices pursuant to California’s Business
  3   and Professions Code. Specifically, Orion alleged that (a) Ningbo, a manufacturer and distributor
  4   of consumer telescopes, conspired with one of its competitors, also a manufacturer and distributor
  5   of consumer telescopes, to fix prices, restrict output and allocate markets, (b) that Ningbo and
  6   another party that had previously settled monopolize, attempted to monopolized, and conspired to
  7   monopolize the supply and distribution markets for telescopes in the United States, and (3) that
  8   Ningbo’s 2013 acquisition of Meade violated Clayton Act § 7, which bars acquisitions that tend to
  9   create a monopoly.
 10          After three extremely costly years of litigation (on Debtor’s side attorneys’ fees exceeded
 11   $9 million), on November 26, 2019, a jury verdict was issued in favor of Orion against all
 12   defendants jointly in the amount of $16.8 million, however, treble damages would be awarded
 13   pursuant to 15 U.S.C. § 15(a), bringing the joint and several liability under the impending
 14   judgment to $50,400,000. Following issuance of the verdict, Orion immediately applied for a
 15   temporary protective order that, if granted, would effectively destroy Meade’s business by
 16   preventing it from paying its foreign suppliers and creditors, including Ningbo, which supplies
 17   60% of Meade’s inventory, and paying for its foreign operations, including its manufacturing
 18   operations in Mexico.
 19          As such, Debtor and Meade required bankruptcy protection on an emergency basis in order
 20   to prevent Orion from shutting the Meade, Debtor’s only asset, down. On December 5, 2019,
 21   partial judgment on the jury verdict was entered against Ningbo only, in the amount of
 22   $50,400,000. Debtor vehemently disputes its liability to Orion. In the likely event judgment is
 23   also entered against Debtor, Debtor intends to file post-trial motions challenging the judgment as
 24   well as an appeal, if necessary.
 25          C.      The Bankruptcy Estates of Debtor and Optics
 26          On December 4, 2019, Debtor and then Meade filed voluntary chapter 11 petitions in the
 27   United States Bankruptcy Court for the Central District of California. Debtor and Meade continue
 28   to manage their affairs as Debtors in possession under 11 U.S.C. §§ 1107, 1108. The only



                                                        5
Case 8:19-bk-14711-CB             Doc 15
                                      12 Filed 12/11/19
                                               12/10/19 Entered 12/11/19
                                                                 12/10/19 09:03:52
                                                                          17:36:16                           Desc
                                  Main Document     Page 9
                                                         6 of 17
                                                              13


  1   property of the Debtor’s estate is its 100% share ownership of Meade. The only creditors of
  2   Debtor are Orion and Sheppard, Mullin, Richter & Hampton LLP (“Sheppard Mullin”), which are
  3   both also creditors of Meade.2
  4              Debtor and Meade propose to use the caption that is attached hereto as Exhibit “1” in the
  5   jointly administered cases. A notice, substantially similar to that attached as Exhibit “2” will be
  6   sent to all creditors and will be filed in each of the Debtors’ cases. Once jointly administered, the
  7   Debtors propose to file only one original document to be placed in the Debtors’ case court file. In
  8   all other court files, creditors will be directed to the Meade’s case file to locate all pleadings filed
  9   subsequent to the Court’s joint administration order.
 10   III.       ARGUMENT
 11              Joint administration is “a procedural tool permitting use of a single docket for
 12   administrative matters, including the listing of filed claims, the combining of notices to creditors
 13   of the different estates, and the joint handling of other ministerial matters that may aid in
 14   expediting the cases.” Reider v. FDIC (In re Reider), 31 F.3d 1102, 1109 (11th Cir. 1994). “Used
 15   as a matter of convenience and cost saving, it does not create substantive rights.” Id. Joint
 16   administration is preferred in those circumstances where the affairs of the related debtors are
 17   sufficiently intertwined so that joint administration becomes more efficient and economical than
 18   separation administration. 9 Collier on Bankruptcy ¶ 1015.03.
 19              Bankruptcy courts may jointly administer the bankruptcy cases of related parties, including
 20   those of spouses, general partners, and debtors and their affiliates. Fed. R. Bank. Proc. 1015(b).
 21   An “affiliate” is defined as including: (i) a “corporation” in which the debtor owns 20% or more
 22   of the voting securities, and (ii) a “person” who business is operated under an operating agreement
 23   by a debtor. 11 U.S.C. § 101(2)(B)-(C). Thus, Debtor is an “affiliate” of Meade within the
 24   meaning of Rule 1015(b) because it owns more than 20% of the voting interests in Meade.
 25              Here, the financial affairs of Debtor and Meade are sufficiently intertwined to make joint
 26   administration more efficient and economical than separate administration of the bankruptcy
 27
 28
      2
          Sheppard Mullin is the firm that has represented Debtor, Optics and Ningbo in the Orion Lawsuit.


                                                                 6
Case 8:19-bk-14711-CB        Doc 15
                                 12 Filed 12/11/19
                                          12/10/19 Entered 12/11/19
                                                            12/10/19 09:03:52
                                                                     17:36:16               Desc
                             Main
                             MainDocument
                                  Document PagePage10
                                                   7 of
                                                      of13
                                                         17


  1   estates. Debtor is the 100% owner of Meade and both Debtor and Meade’s largest (disputed)
  2   creditor is Orion, whose debt both entities need to resolve on appeal (if necessary) and address in
  3   their cases to effectively reorganize. Debtor and Meade intend to propose a joint plan of
  4   reorganization that addresses these issues. Further, Debtor and Meade are represented by the
  5   same counsel, which will save both estates administrative expenses. As such, joint administration
  6   of both Debtors’ estates is more efficient and economical than separate administration of the
  7   bankruptcy estates. Accordingly, the Court should authorize the joint administration of the Meade
  8   Bankruptcy and the Optics Bankruptcy pursuant to Rule 1015(b). Debtor and Meade also request
  9   that the Court render both bankruptcy estates liable for the administrative fees incurred in the
 10   cases, though it appears likely that the Meade’s case, as the operating debtor, will generate the
 11   funds necessary for such payment.
 12   IV.   CONCLUSION
 13          Wherefore, Debtor requests that the Court grant the instant Motion.
 14
      Dated: December 10, 2019                              Respectfully submitted by,
 15
 16                                                         GOE FORSYTHE & HODGES LLP

 17
                                                            By: /s/Robert P. Goe
 18                                                              Robert P. Goe
 19                                                              Charity J. Manee
                                                                 Proposed Counsel for Sunny Optics, Inc.,
 20                                                              Debtor and Debtor in Possession

 21
 22
 23
 24
 25
 26
 27
 28



                                                        7
Case 8:19-bk-14711-CB   Doc 15
                            12 Filed 12/11/19
                                     12/10/19 Entered 12/11/19
                                                       12/10/19 09:03:52
                                                                17:36:16   Desc
                        Main
                        MainDocument
                             Document PagePage11
                                              8 of
                                                 of13
                                                    17




                   EXHIBIT 1




                   EXHIBIT 1
Case 8:19-bk-14711-CB        Doc 15
                                 12 Filed 12/11/19
                                          12/10/19 Entered 12/11/19
                                                            12/10/19 09:03:52
                                                                     17:36:16            Desc
                             Main
                             MainDocument
                                  Document PagePage12
                                                   9 of
                                                      of13
                                                         17


  1   Robert P. Goe - State Bar No. 137019
      Charity J. Manee – State Bar No. 286481
  2   GOE FORSYTHE & HODGES LLP
      18101 Von Karman Avenue, Suite 1200
  3   Irvine, CA 92612
      rgoe@goeforlaw.com
  4   cmanee@goeforlaw.com
  5
      Telephone: (949) 798-2460
  6   Facsimile: (949) 955-9437
  7   Proposed Counsel for Debtors and Debtors-in-Possession.
  8
  9                             UNITED STATES BANKRUPTCY COURT
 10                CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
 11
 12   In re:
                                                           Case No. 8:19-bk-14714-CB
 13   MEADE INSTRUMENTS CORP.,
      and                                                  [Jointly administered with Case No. 8:19-bk-
      SUNNY OPTICS, INC.,                                  14711-CB]
 14
                                                           Chapter 11 Proceeding
 15
 16            Debtors and Debtors-in-Possession.

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                         EXHIBIT "1"
                                                       1
Case 8:19-bk-14711-CB   Doc 15
                            12 Filed 12/11/19
                                     12/10/19 Entered 12/11/19
                                                       12/10/19 09:03:52
                                                                17:36:16   Desc
                        Main Document    Page 13
                                              10 of 17
                                                    13




                   EXHIBIT 2




                   EXHIBIT 2
Case 8:19-bk-14711-CB        Doc 15
                                 12 Filed 12/11/19
                                          12/10/19 Entered 12/11/19
                                                            12/10/19 09:03:52
                                                                     17:36:16               Desc
                             Main Document    Page 14
                                                   11 of 17
                                                         13


  1   Robert P. Goe - State Bar No. 137019
      Charity J. Manee – State Bar No. 286481
  2   GOE FORSYTHE & HODGES LLP
      18101 Von Karman Avenue, Suite 1200
  3   Irvine, CA 92612
      rgoe@goeforlaw.com
  4   cmanee@goeforlaw.com
  5
      Telephone: (949) 798-2460
  6   Facsimile: (949) 955-9437
  7   Proposed Counsel for Debtors and Debtors-in-Possession.
  8
  9                             UNITED STATES BANKRUPTCY COURT
 10                CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
 11
 12   In re:
                                                             Case No. 8:19-bk-14714-CB
 13   MEADE INSTRUMENTS CORP.,
      and                                                    [Jointly administered with Case No. 8:19-bk-
      SUNNY OPTICS, INC.,                                    14711-CB]
 14
                                                             Chapter 11 Proceeding
 15
 16            Debtors and Debtors-in-Possession.
                                                             [PROPOSED] NOTICE OF ORDER
 17                                                          AUTHORIZING JOINT
                                                             ADMINISTRATION
 18
 19
 20
               TO CREDITORS AND PARTIES IN INTEREST:
 21
               PLEASE TAKE NOTICE that pursuant to Rule 1015(b) of the Federal Rules of
 22
      Bankruptcy Procedure, the United States Bankruptcy Court has ordered the joint administration of
 23
      the following chapter 11 cases:
 24
                In re Meade Instruments Corp., a Delaware corporation: Case No. 8:19-bk-14714-CB
 25
                In re Sunny Optics, Inc., a Delaware corporation: Case No. 8:19-bk-14711 CB.
 26
                Joint administration of the estates in each of the above-referenced cases includes:
 27
                      1)     The use of a single docket for administrative matters, including the listing
 28
      of claims filed, and the filing, lodging and docketing of any pleadings, orders and all other papers;

                                           EXHIBIT "2"
                                                         1
Case 8:19-bk-14711-CB        Doc 15
                                 12 Filed 12/11/19
                                          12/10/19 Entered 12/11/19
                                                            12/10/19 09:03:52
                                                                     17:36:16               Desc
                             Main Document    Page 15
                                                   12 of 17
                                                         13


  1                  2)      The combining of notices to creditors and other parties in interest;
  2                  3)      The scheduling of hearings;
  3                  4)      Financial reporting by the Debtors;
  4                  5)      Joint and several liability of the estates for administrative expenses incurred
  5   in the cases; and
  6                  6)      The joint handing of other administrative matters.
  7          Pursuant to the Court’s order, the official case caption for the Debtors’ chapter 11 cases is
  8   the caption used in this notice. All papers filed in the jointly administered cases should use the
  9   official caption and case numbers as shown on this notice and should indicate that the cases are
 10   jointly administered. The Debtors’ estates have not been substantively consolidated.
 11
      Dated: December 10, 2019                              Respectfully submitted by,
 12
 13                                                         GOE FORSYTHE & HODGES LLP

 14
                                                            By: /s/Robert P. Goe
 15                                                              Robert P. Goe
 16                                                              Charity J. Manee
                                                                 Proposed Counsel for Meade Instruments
 17                                                              Corp., Debtor and Debtor in Possession

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                          EXHIBIT "2"
                                                        2
Case 8:19-bk-14711-CB          Doc 15
                                   12 Filed 12/11/19
                                            12/10/19 Entered 12/11/19
                                                              12/10/19 09:03:52
                                                                       17:36:16                     Desc
                               Main Document    Page 16
                                                     13 of 17
                                                           13


  1                             PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612
  3
      A true and correct copy of the foregoing document entitled (specify): EMERGENCY MOTION FOR ORDER
  4   AUTHORIZING JOINT ADMINISTRATION OF BANKRUPTCY CASES PURSUANT TO FED. R. BANKR.
      PROC. 1015(b) and LBR 1015-1(b); MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
  5   THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by
      LBR 5005-2(d); and (b) in the manner stated below:
  6
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On (date) December 10, 2019, I checked the CM/ECF docket for this
  8   bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic
      Mail Notice List to receive NEF transmission at the email addresses stated below:
  9
             Frank Cadigan frank.cadigan@usdoj.gov
 10          Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
             United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 11
                                                         Service information continued on attached page
 12
      2. SERVED BY UNITED STATES MAIL:
 13   On (date) December 10, 2019, I served the following persons and/or entities at the last known addresses in
      this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
 14   envelope in the United States mail, first class, postage prepaid, and addressed as follows: Listing the judge
      here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
      document is filed.
 15
 16
                                                         Service information continued on attached page
 17
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:
 18   (state the method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
      (date) December 10, 2019, I served the following persons and/or entities by personal delivery, overnight
 19   mail service, or (for those who consented in writing to such service method), by facsimile transmission
      and/or email as follows: Listing the judge here constitutes a declaration that personal delivery on, or
 20   overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

 21        The Honorable Catherine Bauer, USBC, 411 West Fourth Street, Santa Ana, CA 92701

 22
                                                         Service information continued on attached page
 23
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 24
 25    December 10, 2019             Susan C. Stein                          /s/Susan C. Stein
       Date                     Printed Name                                 Signature
 26
 27
 28



                                                            8
Case 8:19-bk-14711-CB          Doc 15 Filed 12/11/19 Entered 12/11/19 09:03:52                      Desc
                               Main Document    Page 17 of 17


  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612
  3
      A true and correct copy of the foregoing document entitled (specify): DECLARATION OF TELEPHONIC
  4   NOTICE BY KERRY A. MURPHY AND NOTICE OF HEARING ON SHORTENED TIME RE: MOTION
      FOR ORDER AUTHORIZING JOINT ADMINISTRATION OF BANKRUPTCY CASES PURSUANT TO
  5   FED. R. BANKR. PROC. 1015(b) and LBR 1015-1(b) will be served or was served (a) on the judge in
      chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
  6
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On (date) December 11, 2019, I checked the CM/ECF docket for this
  8   bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic
      Mail Notice List to receive NEF transmission at the email addresses stated below:
  9
          •   Matthew Borden borden@braunhagey.com,
 10           tong@braunhagey.com;kushnir@braunhagey.com;verga@braunhagey.com;hagey@braunhagey.c
              om;fisher@braunhagey.com;theodore@braunhagey.com;hasegawa@braunhagey.com;szoke@bra
 11           unhagey.com;baker@braunhagey.com
          •   Frank Cadigan frank.cadigan@usdoj.gov
 12       •   Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
          •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 13
                                                                Service information continued on attached page
 14
      2. SERVED BY UNITED STATES MAIL:
 15   On (date) December 11, 2019, I served the following persons and/or entities at the last known addresses in
      this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
 16   envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge
      here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
      document is filed.
 17
                                                                 Service information continued on attached page
 18   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
      (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
 19   December 11, 2019, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
 20   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
 21
          •   The Honorable Catherine Bauer, USBC, 411 West Fourth Street, Santa Ana, CA 92701 (personal)
 22       •   Via Email:
          •   Leo Caseria LCaseria@sheppardmullin.com
 23       •   J. Noah Hagey hagey@braunhagey.com
          •   Matthew Borden borden@braunhagey.com
 24       •   Jeffrey M. Theodore theordore@braunhagey.com
          •   Ronald J. Fisher fisher@braunhagey.com
 25
                                                                Service information continued on attached page
 26
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 27
       December 11, 2019                Kerry A. Murphy                      /s/Kerry A. Murphy
 28    Date                     Printed Name                                 Signature




                                                            3
